DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/10/2021 has been entered. Claims 9-11 have been amended. Therefore, claims 1-12 are now pending in the application.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Geislinger (US – 2003/0078084 A1) discloses Drive Train with a torsional vibration damper and a Torsionally Flexible coupling comprising:
a hub portion (1, Fig: 1-2) that is mountable to a crankshaft of an engine (torsional vibration dampers for the crank-shaft consisting of a flywheel of the drive consisting of an internal combustion engine are used on the one hand and a torsionally flexible coupling on the other hand, [0002], fig: 1-2) and which defines an axis, wherein the hub portion is devoid of springs (Fig: 1-2);
an outer ring (2, fig: 1-2) that includes an inertial mass (The outer part 2 acts not only as a damping mass on the driven side of a torsional vibration damper, but also 
a plurality of spacers (5, 6, Fig: 1-2) that extend circumferentially between the radial connectors (Fig: 1-2) and which are elastically deformable by the radial connectors during flexure thereof (Fig: 1-2), during said relative circumferential movement about the axis between the outer ring and the hub portion and which urge the outer ring and the hub portion towards the neutral position during said relative circumferential movement (function of torsional damper, [0011-0013], Fig: 1-2).
However, prior art fails to disclose wherein the spacers are non-metallic and dissipate energy from deformation via conversion to heat,
wherein the plurality of radial connectors have a circumferential spring rate K1a in bending in a circumferential direction about the axis, and have an axial spring rate K1b in bending in an axial direction, wherein K1b is at least 10 times as large as K1a, and

Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-9 are also allowable by virtue of their dependencies from claim 1.
Further, prior art also fails to disclose wherein the plurality of spacers have a circumferential spring rate Kra in relation to bending in a circumferential direction, and an axial spring rate in bending in the axial direction, wherein Kra is less than 1% of K1a, wherein:
m = a mass of the inertial mass,
t1 = a thickness in a circumferential direction of each of the plurality of radial connectors,
w3 = a thickness in an axial direction of each of the plurality of radial connectors, N1 = a number of radial connectors making up the plurality of radial connectors, D3 = a diameter from the axis to a second end of a free portion of the plurality of radial connectors, and
D4 = a diameter from the axis to a first end of the free portion of the plurality of radial connectors,
wherein m, t1, w3, N1, D3 and D4 are selected such that a l.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657